BIJUR, J.
[1, 2] It is perfectly evident that upon the question of defendant’s liability on the contract sued on. a judgment recovered in *643a previous action for an earlier installment under the same contract was res judicata, even without further evidence as to the issues litigated on the previous trial. The testimony offered to that effect, though unnecessary, was perfectly competent, and, were there any doubt as to the conclusive character' of this judgment, it should have been admitted.
Judgment reversed, with costs, and judgment for plaintiff directed for the sum of $210 and interest from June 1, 1913, with appropriate costs in the court below, and appeal from order dismissed, without costs. All concur.